EXHIBIT 10.1

 

BIOLASE TECHNOLOGY, INC.

 

RESALE RESTRICTION AGREEMENT

 

This RESALE RESTRICTION AGREEMENT (the “Agreement”) with respect to certain
stock option award agreements (the “Option Agreements”) issued under the BIOLASE
Technology, Inc. 2002 Stock Incentive Plan (the “Plan”) is made by and between
BIOLASE Technology, Inc., a Delaware corporation (the “Company”), and
[                                    ] (the “Holder”).

 

WHEREAS, the Holder has been granted one or more options (the “Options”) to
acquire shares of common stock of the Company (the “Shares”) in such quantities
and at the exercise prices set forth in Exhibit A hereto pursuant to the Option
Agreements;

 

WHEREAS, subject to the Holder agreeing to the terms of this Agreement, the
Options are fully vested and exercisable by reason of an action of the
Compensation Committee of the Company’s Board of Directors effective
December 16, 2005; and

 

WHEREAS, the Company and the Holder wish to impose certain resale restrictions
on the Shares subject to the Options, as provided herein on the terms and
conditions contained herein.

 

NOW, THEREFORE, it is agreed as follows:

 

1. The Holder acknowledges that he or she has reviewed this Agreement in full.
The Holder further acknowledges that the Holder has consented to the
acceleration of vesting of the Options, notwithstanding any effect that the
acceleration of vesting may have on the status of the Options as incentive stock
options under the Internal Revenue Code (if applicable).

 

2. The Holder agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any Shares (or any interest in any
Shares) until the Shares have been released from the foregoing resale
restrictions (hereinafter referred to as the “Resale Restrictions”), except as
may be necessary to satisfy withholding taxes related to the exercise of the
Option.

 

3. The Holder agrees that all of the Shares subject to Options set forth in
Exhibit A shall be subject to the Resale Restrictions.

 

4. The Resale Restrictions shall lapse in accordance with the original vesting
schedule with respect to each grant referenced in Exhibit A.

 

5. The Holder acknowledges and agrees that in the event the Holder’s employment
or service with the Company is terminated for any reason, the Shares subject to
the Option shall not become free from the Resale Restrictions, and such Resale
Restrictions shall continue to lapse based upon the schedule set forth in
Exhibit A.



--------------------------------------------------------------------------------

6. The Holder acknowledges and agrees that the stock certificate issued as a
result of the exercise of any of the Options set forth in Exhibit A shall bear
the following restrictive legend which restricts the transferability of the
Shares:

 

THE SALE, PLEDGE, HYPOTHECATION, ASSIGNMENT OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A
RESALE RESTRICTION AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE CORPORATION.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY
OF THE CORPORATION.

 

7. This Agreement shall be effective as of December 16, 2005.

 

8. The Holder represents and warrants that he or she has full power to enter
into this Agreement.

 

9. This Agreement, the Option Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior understandings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified except
by means of a writing signed by the Company and the Holder. This Agreement is to
be construed in accordance with and governed by the internal laws of the State
of California without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of California to the rights and duties of the parties. Nothing in this
Agreement (except as expressly provided herein) is intended to confer any rights
or remedies on any persons other than the parties. Should any provision of this
Agreement be determined to be illegal or unenforceable, such provision shall be
enforced to the fullest extent allowed by law and the other provisions shall
nevertheless remain effective and shall remain enforceable.

 

10. This Agreement shall be binding upon the Company and the Holder as well as
the successors and assigns (if any) of the Company and the Holder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on the date set forth beside such party’s signature.

 

BIOLASE TECHNOLOGY, INC.

By:    

Print Name:

   

Title:

   

 

HOLDER

 

Print Name:

   



--------------------------------------------------------------------------------

SCHEDULE TO

BIOLASE TECHNOLOGY, INC.

RESALE RESTRICTION AGREEMENT

 

The foregoing form of BIOLASE Technology, Inc. (“BIOLASE”) Resale Restriction
Agreement was entered into between BIOLASE and the following executive officers,
effective December 16, 2005, with respect to the acceleration of vesting for the
following unvested stock option shares:

 

Name

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Unvested Shares


--------------------------------------------------------------------------------

Robert E. Grant    President and Chief Executive Officer    289,178 Richard L.
Harrison    Executive Vice President, Chief Financial Officer and Secretary   
250,000 James M. Haefner    Executive Vice President Sales    120,000 Keith G.
Bateman    Executive Vice President Marketing    25,000